Citation Nr: 1645794	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.G.

ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1966 and from January 1991 to June 1991. The Veteran had additional service with the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision dated November 2009 issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his private primary care physician, Dr. J.G., presented testimony before the undersigned at a January 2014 videoconference hearing.  A transcript of that hearing is of record.  These claims were remanded by the Board in April 2014.


REMAND

Though further delay is regrettable, it is necessary in order to make a fair adjudication of this matter.  The Veteran's treating physician, who has treated the Veteran for several years and also served over 20 years as an Army physician, submitted a July 2014 statement with attached DA Form 2-1s, contending that active duty dates are missing from the Veteran's military personnel records, which correspond to service medical records capable of establishing service connection for the claimed disabilities.

The DA Form 2-1s tend to indicate, and the Veteran's PCP asserts, that the Veteran had active duty service or active duty for training from February 25, 1972, to April 30, 1972, while attending officer candidate school, and for 12 weeks in 1973 while attending United States Army Finance School.

Accordingly, the Veteran's active duty service, including ACDUTRA, must be verified.  Then, any service personnel records and corresponding service medical records must be obtained, and associated with the claims file.  VA examinations and opinions must be obtained, taking into consideration any updated dates of service, and the treating physician's July 2014 and October 2014 statements, and April 2014 testimony.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate records depository, and request verification of the Veteran's complete active and reserve service, to include all periods of active reserve service, ACDUTRA, and INACDUTRA, to include the periods of service from February 25, 1972, to April 30, 1972, while attending officer candidate school at Ft. Benning, Georgia; and for 12 weeks in 1973 while attending United States Army Finance School.  A copy of the Veteran's service personnel records and corresponding service medical records should also be obtained.  A formal determination, pursuant to 38 C.F.R. § 3.159 (c)(2), should be entered if it is determined that the records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should be provided with appropriate notice under 38 C.F.R. § 3.159 (c), and given an opportunity to respond.

2.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of hypertension.  The examiner must review the claims file, and should note that review in the report.  The examiner should provide the following medical opinions: 

(a)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that hypertension pre-existed entrance to active service from January 1991 to June 1991?

(b)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing hypertension disability was not permanently worsened during active service from January 1991 to June 1991, or that any increase in disability was due to the natural progress of the disease?

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between hypertension and service, and Dr. J. G.'s July 2014 and October 2014 statements, and April 2014 testimony.

4.  Schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of obstructive sleep apnea.  The examiner must review the claims file, and should note that review in the report.  The examiner should provide the following medical opinions: 

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that obstructive sleep apnea pre-existed the Veteran's active service from January 1991 to June 1991?

(b)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing OSA disability was not permanently worsened during active service from January 1991 to June 1991, or that any increase in disability was due to the natural progress of the disease?

(c)  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between OSA and service, and Dr. J. G.'s July 2014 and October 2014 statements, and April 2014 testimony.

5.  Schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of ED.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following medical opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that ED had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between ED and service, and Dr. J. G.'s July 2014 and October 2014 statements, and April 2014 testimony.

(b)  Is it at least as likely as not (50 percent or greater probability) that ED was caused by hypertension, to include any medications taken to treat hypertension.

(c)  Is it at least as likely as not (50 percent or greater probability) that ED has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypertension, to include any medications taken to treat hypertension.

6.  Schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of GERD.  The examiner must review the claims file and this remand, and should note that review in the report.  The examiner should provide the following medical opinions: 

(a)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that GERD pre-existed the Veteran's period of active service from January 1991 to June 1991?

(b)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing GERD was not permanently worsened during active service from January 1991 to June 1991, or that any increase in disability was due to the natural progress of the disease?

(c)  Is it at least as likely as not (50 percent or greater probability) that GERD had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between GERD and service, and Dr. J. G.'s July 2014 and October 2014 statements, and April 2014 testimony.

7.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

